Citation Nr: 0216561	
Decision Date: 11/19/02    Archive Date: 11/26/02	

DOCKET NO.  99-01 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1969 
and from March 1969 to April 1973.  An administrative 
decision dated in September 1991 concluded that the veteran 
was entitled to VA and related benefits based upon his period 
of service from March 1968 to March 1971.  The character of 
the veteran's discharge for the period from March 1971 to 
April 1973 constituted a bar to VA and related benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1998 
from the Sioux Falls, South Dakota, Medical and Regional 
Office Center (M&ROC) of the Department of Veterans Affairs 
(VA).  The M&ROC granted service connection for PTSD and 
assigned a 30 percent disability evaluation effective from 
August 1996.  

During the course of the pending appeal the veteran has been 
assigned an increased evaluation.  In AB v. Brown, 6 Vet. 
App. 35, 38 (1993), the United States Court of Veterans 
Appeals (since March 1, 1999, the United States Court of 
Appeals for Veterans Claims) (hereinafter CAVC) held that 
when the veteran expresses general disagreement with the 
assignment of a particular rating and requests an increase, 
the M&ROC and the Board are required to construe the appeal 
as an appeal for the maximum benefit allowable by law or 
regulation and thus to consider all potentially applicable 
disability ratings. 





The veteran was afforded a personal hearing before the 
undersigned member of the Board in August 2002.  A copy of 
the transcript is in the claims file.  

Although evidence was taken on the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) this issue is not on appeal before the Board since the 
veteran did not perfect his appeal of the denial of this 
benefit by filing a substantive appeal.  

Accordingly, it appears that the veteran is attempting to 
reopen the previously denied claim of entitlement to a TDIU.  
As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the M&ROC for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

PTSD is productive of no more than considerable social and 
industrial impairment under the rating criteria in effect 
before November 7, 1996; and of occupational and social 
impairment with no more than reduced reliability and 
productivity under the criteria effective November 7, 1996.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103a, 5103A, 5107 (West 1991 and Supp. 2002), 38 C.F.R. §§ 
4.129. 4.130, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In September 1996 the veteran submitted copies of treatment 
records from Fort Meade.  In May 1995 he was assessed for 
admission to a "SUPT" program.  His presenting issues were 
chronic alcoholism and a growing sense that his Vietnam 
experiences had fueled many years of substance dependence and 
general dysfunction and unhappiness.  The examiner found that 
there was no evidence of psychotic thought processes.  He 
complained of no memory difficulties and was free of suicidal 
or homicidal ideation.  He endorsed common symptoms of PTSD 
which included isolation, hyperarousal, and intrusive 
thoughts including nightmares several times a week.  It was 
agreed that he needed to have some semblance of sobriety 
before outpatient PTSD treatment could be effective and after 
that he would be welcome to apply for treatment with the 
SUPT.  The diagnostic impression was PTSD, polysubstance 
dependence, and bipolar disorder (rule out).  

The veteran went to see the SUPT program director in July 
1996 and noted that he had not had inpatient substance 
treatment, but believed he had slowed his substance usage and 
was better able to deal with his Vietnam experiences.  He was 
scheduled to meet with a psychiatrist for his portion of this 
evaluation process.  The SUPT program director agreed to 
continue consideration of the veteran for the program.  

The veteran saw a VA psychiatrist in August 1996.  He 
reported his inservice experiences and described his symptoms 
related to his experiences in Vietnam.  Several times a week 
he had intrusive thoughts about Vietnam and he often would 
drink to the point of blackout in order to avoid those 
thoughts.  He had difficulty getting to sleep unless he did 
drink and he had difficulty staying asleep.  He had a 
hyperactive startle reflex.  He was alert at all times and 
kept a loaded gun at ready reach.  He experienced nightmares 
related to his combat experiences several times a week.  His 
depressed mood would last weeks at a time and contributed to 
him missing work.  

The veteran reported having had chronic suicidal ideation and 
at one time sat with a pistol thinking about ending his life 
but was able to talk himself out of that.  There were 
suicidal thoughts without intent or plan about twice a month.  
His past history was noted.  He reported receiving Social 
Security benefits that would stop in January 1997.  He 
received the benefits for being alcoholic and the laws had 
changed.  

The August 1996 mental status examination revealed that the 
veteran was oriented times three.  His reasoning was clear.  
He had no homicidal or suicidal ideation, no delusional or 
paranoid material, and no hallucinations.  The diagnosis was 
PTSD, moderate symptoms, chronic combat type.  Additional 
diagnoses were alcohol abuse, marijuana abuse and dysthymia.  

VA treatment records show that the evaluation for SUPT 
continued and the veteran was then accepted into the program.  
He started psychotherapy in October 1996.  

The veteran was afforded a VA Compensation & Pension (C&P) 
examination for PTSD in January 1997.  He related his work 
prior to entering the military, details of his military 
training, and events in the war zone.  His psychiatric 
history revealed no history of inpatient care.  Since July of 
1996 he has been seen weekly for counseling and for 
medication at Fort Meade VA.  He had severe difficulties with 
alcoholism.  He had been married and divorced on three 
occasions.  He was living alone in a trailer and tended to 
isolate a great deal but had two friends whom he saw rarely.  
These friends had also served in Vietnam.  He had received 
Social Security disability for alcoholism from 1994 until 
January 1, 1997 when his benefits were terminated.  

At his January 1997 C&P examination the veteran reported that 
since service he had worked at a railroad job for 
approximately 9 or 10 years and then at 15 to 20 different 
jobs.  He last worked in May 1993 and had not worked since 
then since he could not deal with the people.  The veteran 
related having recurrent nightmares up to twice a week of 
Vietnam for many years.  He had flashbacks several times a 
month triggered by the smell of diesel fuel.  

He had had many feelings of detachment or estrangement from 
others and a restricted range of affect.  He had had 
difficulties with a labile, depressed, irritable mood for a 
number of years.  His sleep, energy level and concentration 
had been poor for a number of years.  He had significant 
legal problems and was awaiting sentencing for his fifth 
driving while intoxicated (DWI) charge at the time of the 
examination. 

The veteran also reported difficulties with hypervigilance 
and with an exaggerated startle response.  He had 
difficulties with depressive symptomatology with variable 
difficulties with mood, sleep, appetite, energy, and 
concentration since approximately 1985.  This led to a 
diagnosis of dysthymia on the August 1996 evaluation by a VA 
psychiatrist.  

The objective findings at the January 1997 VA C & P 
examination noted that the veteran was in no acute distress.  
He was cooperative during the interview and spoke with a slow 
rate of speech.  He admitted to thoughts of suicide at times 
and had considered suicide in December 1996 after his last 
DWI charge.  He denied having a current plan or intent to 
harm himself at the date of the examination.  His affect was 
judged to be blunted.  He denied any auditory hallucinations.  
His cognitive function testing revealed that he was oriented 
to time, person, and place, with acceptable recent and remote 
memory.  He was competent.  When asked what might be wrong 
with him, he stated that it was guilt about Vietnam.  

At the January 1997 VA examination the VA examiner noted that 
the veteran demonstrated a definite impairment in his ability 
to focus on timely task completion and a definite impairment 
in his ability to tolerate the increased mental demands and 
stress of the work place, secondary to PTSD.  The diagnoses 
were PTSD, dysthymia, and alcohol dependence.  His current 
global assessment of functioning (GAF) score due to PTSD was 
60.  The highest GAF in the past year, due to PTSD, was 60.  




In October 1997 voluminous records were received from the 
Department of the U. S. Army and Joint Services Environmental 
Support Group (ESG) in response to a request on behalf of the 
veteran concerning his PTSD claim.  

The M&ROC determined that the report from ESG confirmed some 
of the information provided by the veteran in his statement 
in October 1996 and that the requirement of a stressor had 
been met.  In addition, he was diagnosed with PTSD at the 
January 1997 VA examination.  In a February 1998 rating 
decision the M&ROC granted service connection for PTSD and 
assigned a 30 percent evaluation effective from August 1996.  
The veteran disagreed with the evaluation assigned and 
initiated an appeal. 

Outpatient treatment reports were received from the SUPT 
program for the period from June 1997 to July 1998.  

The veteran was afforded a VA C & P examination for PTSD in 
July 1998.  The examiner noted that his medical records and 
claims folders were reviewed.  Since the January 1997 C & P 
evaluation he had had no history of inpatient psychiatric 
care.  He had continued outpatient work through the Fort 
Meade VA twice a month for counseling and medications.  He 
was in a group that was stopped at some point.  

At the July 1998 VA examination the veteran reported he had 
last worked in May 1993 as a dishwasher for three weeks.  He 
had not worked since then as he mostly could not deal with 
the people and they would not hire him because he was an 
alcoholic.  He continued to suffer from a labile, irritable, 
depressed mood.  He isolated himself from people and had poor 
sleep.  He had nightmares of Vietnam at least 3 to 4 times 
weekly.  He had had no remission of his psychiatric 
difficulties over the past year.  


The veteran contended that his unemployment was due to a 
mental disorder and just not being able to take orders.  He 
gave a history compatible with PTSD, dysthymia, and alcohol 
dependence.  His mood continued to be one of lability with 
much depression and irritability.  He continued to have much 
anger at times and only slept 3 to 4 hours most nights.  His 
energy level and concentration were low.  

The veteran continued to have legal difficulties and was 
currently on probation.  He had flashbacks at least several 
times a month when he smelled diesel fuel or heard National 
Guard helicopters.  He continued to have recurrent, 
intrusive, distressing recollections of the events he 
experienced in Vietnam.  He continued to make efforts to 
avoid thoughts or feelings associated with the traumas of 
Vietnam.  He had markedly diminished interest in significant 
activities of his life and feelings of detachment or 
estrangement from others.  He continued to have a restricted 
range of affect, difficulties with hypervigilance, and 
exaggerated startle response.  

The clinical findings at the July 1998 VA examination were 
that the veteran spoke with a slow speech rate, his thought 
processes were logical, and associations were intact.  The 
perceptions examination yielded no history of auditory or 
visual hallucinations.  He denied obsessions or compulsions.  
He admitted to suicidal thoughts at least weekly without a 
definite plan or intent to harm himself.  His affect was 
judged to be one of mild anxiety.  

The veteran was oriented to time, person, and place.  His 
recent memory was mildly decreased, particularly for phone 
numbers and names.  His remote memory was intact.  His 
attention and concentration were acceptable.  Judgment and 
insight were moderate.  He stated that he had no emotions and 
he couldn't get past what was done to them in Vietnam.  The 
examiner noted that he continued to suffer from severe 
alcoholism.  He continued to have difficulties with 
relationships as well as employment secondary to PTSD, 
dysthymia, and alcoholism.  He had no difficulties with 
impairment of thought processes, delusions, or 
hallucinations.  He did have suicidal thoughts at least 
weekly without a definite plan to harm himself.  He 
maintained personal hygiene and other basic activities of 
daily living skills.  

He was oriented to time, person, and place.  He had mild 
recent memory loss with intact remote memory.  He had no 
difficulties with obsessions or ritualistic behavior.  He did 
not have panic attacks.  He did have a depressed, irritable, 
angry mood most days.  He had poor sleep and had had for 
decades with nightmares of Vietnam at least 3 to 4 times 
weekly.  He was competent.  

The veteran demonstrated a definite impairment in his ability 
to focus on timely task completion, and a definite impairment 
in his ability to tolerate increased mental demands and 
stress of the work place secondary to PTSD.  He demonstrated 
considerable dysfunction secondary to dysthymia and 
alcoholism.  The examiner did not consider the veteran 
unemployable due to PTSD.  He did have a great deal of 
difficulty with employment secondary to his combination of 
PTSD, dysthymia, and severe alcoholism.  

The diagnoses on Axis I were PTSD, dysthymia, alcohol 
dependence, and polysubstance dependence, in remission.  The 
examiner noted that the current GAF due to PTSD issues was 
60.  The highest GAF in the past year due to PTSD issues was 
60.  The current GAF due to all mental disorders present 
including nonservice-connected dysthymia and alcohol 
dependence was 50.  And the highest GAF in the past year due 
to all mental disorders present including nonservice-
connected dysthymia and alcohol dependence was 50.  The 
examiner further noted that the DSM-IV was only for 
application from November the 7th, 1996, on.  The diagnosis 
of PTSD was supportable under DSM-III-R criteria prior to 
that date.  

Records received from the Social Security Administration 
(SSA) in August 1998 show that in April 1994 the veteran's 
claim for benefits although initially denied was revised and 
he was determined to be disabled beginning in October 1990.  
The primary diagnosis was anxiety-related disorder and the 
secondary diagnosis was alcohol dependence.  In October 1996 
it was determined that his benefits would terminate effective 
January 1, 1997.  The primary diagnosis was organic brain 
disorder secondary to alcoholism and the secondary diagnosis 
was status post left forearm laceration with scarring.  

Subsequently, in September 1997 the SSA awarded the veteran 
disability insurance benefits with an onset date of October 
3, 1990.  A SSA administrative law judge, after a thorough 
evaluation of the entire record, concluded that there had 
been no medical improvement in his condition which was 
related to his ability to work and that he therefore had been 
continuously disabled since October 3, 1990.  It was 
determined that his impairments considered "severe" under the 
Social Security Act and Regulations were major depression and 
PTSD.  These impairments prevented the veteran from relating 
predictably to co-workers, supervisors and the public, having 
sufficient short-term memory, attention or concentration to 
perform even unskilled work, maintaining regular attendance 
or demonstrating reliability in the work place.  The 
administrative law judge noted that he had a long history of 
alcohol abuse, but had ceased consumption of alcohol six 
months prior to the hearing according to his credible 
testimony.  

In a February 1999 rating decision the RO increased the 
evaluation from 30 percent to 50 percent effective August 
1996.  

The veteran was afforded a VA C & P examination for PTSD in 
April 2000.  The examiner noted that the medical records and 
claims folders were reviewed.  He had had no hospitalizations 
since the last rating examination in July 1998.  He had been 
receiving routine outpatient medical follow-up at the VA 
Medical Center in Hot Springs since that time.  In addition 
he had been followed by a psychiatrist at the Fort Meade VA 
Medical Center for medication management to help alleviate 
his symptoms of PTSD.  He had also been attending group 
therapy sessions at the Fort Meade VA Center on a twice 
monthly outpatient basis as a result of his participation in 
the SUPT program.  

Since the last rating examination the veteran had had ongoing 
problems with alcohol dependence, depression, and PTSD.  
Although he indicated that he had cut down on his alcohol 
consumption he was still drinking.  He had had no substantial 
gainful employment since the time of the last rating 
examination in 1998.  He continued to suffer from daily 
intrusive, distressing recollections and thoughts of his 
Vietnam experiences.  

In addition, he indicated that he had nightmares on a weekly 
basis and that he only slept 4 to 5 hours per night.  He 
suffered from irritability and he indicated that he had an 
irritable mood 2 to 3 times per week.  He stated that he was 
depressed most days and still tended to isolate himself and 
to avoid contact with other people.  He had had no remission 
of his psychiatric difficulties over the past year.  

The veteran was currently unemployed.  He reported that his 
last substantial gainful employment was in May 1993 when he 
worked as a dishwasher.  He was fired because he showed up 
for work drunk or missed work due to his alcohol dependence.  
He contended that his current unemployment was due to a 
mental disorder.  He stated that he was unable to cope with 
authority.  

At the April 2000 VA examination the veteran characterized 
his mood as depressed and irritable.  He presented symptoms 
which were compatible with PTSD, dysthymic disorder and 
alcohol dependence.  His sleep pattern was disturbed and he 
was only sleeping 4 to 5 hours per night with medication 
being only minimally effective.  He continued to have 
recurrent, intrusive, distressing recollections of the events 
he experienced in Vietnam.  He continued to make efforts to 
avoid thoughts or feelings associated with the traumatic 
experiences he had in Vietnam.  He had markedly diminished 
interest in significant activities and feelings of detachment 
and estrangement from others.  He continued to have a 
restricted range of affect and difficulties with 
hypervigilance.  He continued to drink fairly large 
quantities of vodka and beer, although he did not currently 
perceive this as a big problem.  

The objective findings at the April 2000 VA examination were 
that the veteran experienced no impairment in his thought 
processes or communication ability.  He evidenced no 
delusions, hallucinations, or inappropriate behavior.  He had 
fleeting suicidal ideation approximately two times a week but 
denied current suicidal plans or intent.  He evidenced no 
homicidal ideation, plans or intent.  He evidenced impairment 
in his ability to maintain personal hygiene and other basic 
activities of daily living.  He was oriented as to person, 
place and time.  He evidenced some impairment in terms of his 
memory processes.  

He evidenced impairment in his short-term memory processes 
and concentration ability.  He evidenced no obsessive of 
ritualistic behavior that would interfere with routine 
activities.  His rate and flow of speech were appropriate, 
with no irrelevant, illogical, or obscure speech patterns 
being evidenced.  He did not experience panic attacks, 
although he had a severe exacerbation in his anxiety level 
when he was around a lot of people.  

The veteran reported having a depressed mood most days.  His 
depression was chronic in nature and had persisted over a 
period of many years.  He also suffered from chronic anxiety.  
He also had some degree of impairment in his impulse control, 
in that it was difficult at times for him to control or 
modulate his anger.  His sleep pattern was impaired.  He had 
a low energy level, and indicated that he often felt fatigued 
during the daytime.  His judgment and insight were deemed to 
be moderate.  He indicated that he did not care about anybody 
anymore and had little contact with his five children.  He 
had difficulty concentrating and making decisions.  He did 
not enjoy activities such as fishing to the extent that he 
used to do so.  He was competent.  

The VA examiner in April 2000 stated that the veteran 
demonstrated a definite impairment in his ability to focus on 
timely task completion and a definite impairment in his 
ability to tolerate the increased mental demands and stress 
of the work place as a result of his PTSD.  The examiner 
concluded that the veteran should probably not be considered 
unemployable solely due to his PTSD.  However, the 
combination of his alcohol dependence, PTSD and dysthymic 
disorder probably precluded his ability to maintain 
substantial gainful employment.  

The diagnoses at the April 2000 VA examination were PTSD, 
chronic; dysthymic disorder, alcohol dependence, and 
polysubstance dependence, in remission.  The current GAF due 
to PTSD was 60; the highest GAF in the past year due to PTSD 
was also 60.  

The current GAF due to all mental disorders presented 
including nonservice-connected dysthymic disorder and alcohol 
dependence was 48; the highest GAF in the past year due to 
all mental disorders presented including nonservice-connected 
dysthymic disorder and alcohol dependence was also 48.  

In July 2002 outpatient treatment notes from Fort Meade were 
received for the period from May 2000 to June 2002.  These 
records show the veteran's continued participation in the 
group therapy provided through SUPT program.  In addition he 
was seen for medication follow-up periodically.  

The veteran presented testimony before the undersigned Member 
of the Board at a personal travel board hearing in August 
2002.  He described his symptoms and manifestations of his 
PTSD.  He stated that he lived out in the country and did not 
have a social life.  He just could not be around people.  He 
was on medication and also attended a group therapy program.  
He felt that since he had been first diagnosed with PTSD, it 
had been bad all the time.  He testified that he went to Fort 
Meade for his mental clinics and to VA in Hot Springs for 
physical complaints.  He testified that he had last worked 
full time in 1987 and now and then he just had very brief 
periods of employment, nothing sustainable.  He recalled that 
the last time he had worked for someone else for a salary was 
in a sheet metal shop in 1989.  The veteran reported going to 
Fort Meade for treatment twice a month.  He went to town to 
buy his groceries and other necessities and his girl friend 
visited him in the country.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2002).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2002).

The laws and regulations governing the evaluation of mental 
disorders were changed, effective November 7, 1996.  See 38 
C.F.R. §§ 4.125, 4.126, 4.130, as amended by 61 Fed. Reg. 
52,695-52,702; see also VAOPGCPREC 11-97.

The retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991), can be no earlier than the effective 
date of that change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-00.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2002).




The regulations in effect prior to November 7, 1996, provided 
that a 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders and assign 
disability evaluations according to the manifestation of 
particular symptoms.  It replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental disorder, 
as total, severe, considerable, definite, or mild and assigns 
disability evaluations according to the manifestation of 
particular symptoms.  The amended formula provides more 
objective criteria for assigning a disability evaluation.




The amended regulations provide that a 50 percent evaluation 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.





As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2002).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The M&ROC provided the veteran a copy of the 
applicable rating decisions and forwarding letters that in 
combination notified him of the basis for the decisions 
reached.  

The M&ROC also provided the veteran a statement of the case 
and supplemental statements of the case that included a 
summary of the evidence, the applicable law and regulations 
including the criteria for a higher rating and a discussion 
of the facts of the case.  

VA assisted the veteran by providing medical examinations and 
getting a medical opinion.  The M&ROC has obtained VA records 
relevant to psychiatric treatment and evaluation, and, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  He has also been advised of the change in mental 
disorder evaluation regulations.  Further, he has obtained 
representation and his representative has prepared argument 
on his behalf.

The veteran presented testimony at a personal hearing in 
August 2002 and mentioned that he had been receiving 
outpatient treatment at Fort Meade.  The Board's review finds 
that the evidence of record includes outpatient treatment and 
group records from Fort Meade through July 2002.  The veteran 
has not indicated that any probative evidence not already 
associated with the claims folder is available so there is no 
need to notify him as to whether VA would obtain it.  

The veteran has been advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).
In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the M&ROC, it must address whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that he will not be prejudiced by its actions and that 
a remand for adjudication by the M&ROC would only serve to 
further delay resolution of his claim.  See Bernard, supra.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Initial increased evaluation

The Board notes that the veteran disagreed with the initial 
evaluation assigned for PTSD.  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, 
separate ratings may be warranted for separate periods of 
time, a practice known as "staged" rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded examinations and opportunity to present argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

The new rating criteria for PTSD were in effect when the 
February 1998 rating decision was made and considered by the 
RO.  The veteran and his representative were given notice of 
the new and old regulations in the April 1998 statement of 
the case and had an opportunity to submit evidence and 
argument related to both the new and old regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The percentage rating for PTSD is based on the degree of 
impairment of his social and industrial adaptability.  This 
appeal commenced when the initial evaluation assigned was 30 
percent.  To the extent that the veteran claimed that his 
disability was more severe, the RO agreed and granted a 50 
percent disability evaluation effective from August 2, 1996.

Clearly, the veteran is competent to allege that he is worse, 
and that he has functional impairment.  However, the Board 
concludes that the evidence established by competent 
professionals is more probative than the veteran's 
statements.

For the period prior to November 7, 1996, only the unrevised 
mental disorders rating criteria may be considered in 
determining the severity of the veteran's PTSD.  VAOPGCPREC 
3-00.  

The Board has considered whether an evaluation greater than 
50 percent is warranted under the "old criteria" for the 
period prior to November 7, 1996, and whether, under the old 
or revised criteria, an evaluation greater than 50 percent is 
warranted for the period from November 7, 1996.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL Of MENTAL 
DISORDERS (4th ed.) (DSM IV), p.32.] Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). DSM III-R (1987), DSM IV.

As noted above, rating evaluations for psychiatric conditions 
are to be based on all the evidence that bears on 
occupational and social impairment caused by the psychiatric 
symptoms.

The Board has considered whether a schedular evaluation 
greater than 50 percent under the "old criteria" is 
warranted.  A 70 percent rating under the old criteria could 
be assigned where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and that the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.

It is the Board's opinion that, under the criteria in effect 
prior to November 7, 1996, the veteran is not entitled to a 
rating greater than 50 percent.  He has undergone several 
comprehensive evaluations since 1996 and none of them 
reported psychoneurotic symptoms due to PTSD of such severity 
and persistence that there was severe impairment in his 
ability to obtain or retain employment.  

In considering the psychiatric signs and symptoms of PTSD, 
the Board notes that these include nightmares, flashbacks, 
and intrusive thoughts.  Despite these symptoms, he was 
oriented, had clear reasoning, and moderate symptoms in 
August 1996.  

He was oriented, competent, and had acceptable recent and 
remote memory shown at the January 1997 VA examination.   A 
year later, at VA examination in July 1998, his recent memory 
was mildly decreased and his remote memory was intact.  His 
thought processes were not impaired, judgment and insight 
were moderate and his attention and concentration were 
acceptable.  

At the April 2000 VA examination, no impairment was shown in 
the veteran's thought processes or communication ability.  He 
evidenced impairment in his short-term memory processes and 
concentration ability.

The VA examiners in January 1997, July 1998 and in April 2000 
noted a definite impairment due to PTSD in the veteran's 
ability to focus on timely task completion and to tolerate 
the increased mental demands and stress of the workplace.  
However, the highest GAF due to PTSD in the past year and the 
GAF due to PTSD assigned at the time of the examinations was 
60.  A score of 60 is the upper limit of a GAF range of 
scores reflecting moderate symptoms or moderate difficulty in 
social or occupational functioning.  The evidence does not 
show psychoneurotic symptoms attributable to PTSD that result 
in severe industrial impairment or severely impair social 
relationships.

The veteran reported working for one employer for 
approximately nine or ten years and then having had many 
different jobs with having last worked in 1993.  His GAF 
scores attributable to PTSD, however, reflect only moderate 
difficulty with occupational functioning.  The evidence shows 
the veteran has nonservice-connected disorders that 
negatively impact on his employment.  In July 1998 and in 
April 2000 the veteran was not considered unemployable solely 
due to PTSD.  In fact, his GAF score including nonservice-
connected disorders was not in the range of severe inability 
to work.

The Board notes that the veteran receives SSA disability 
benefits and the records show a determination in 1994 was 
based anxiety related disorder and alcoholism.  

A September 1997 SSA favorable decision determined that his 
impairments considered severe were major depression and PTSD.  
Although the SSA characterized the veteran's PTSD as 
"severe", the Board notes that the SSA's determination is 
made under different regulations.  Further, SSA determined 
that the veteran is disabled not only due to PTSD but also 
major depression, a nonservice-connected disability.  A 
favorable decision by SSA is evidence that must be 
considered, however, it is not controlling concerning any 
determination of VA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, at 370 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991); Clarkson v. Brown, 4 Vet. App. 565 (1993). 

The evidence as a whole does not show a degree of social and 
industrial impairment that is severe.  Accordingly, a 
disability rating greater than 50 percent is not warranted 
for the veteran's service-connected PTSD under the criteria 
in effect prior to November 7, 1996.

The Board has also considered whether the veteran is entitled 
to a disability rating greater than 50 percent under the 
revised rating criteria from November 7, 1996.  The PTSD C&P 
examinations in January 1997, July 1998 and April 2000 do not 
show actual symptoms resulting in occupational and social 
impairment with deficiencies in most areas.  As noted above, 
the medical evidence of record shows the veteran as alert and 
oriented.  

Moreover, the Board finds no evidence of impairment of 
judgment, thinking, communication ability, or inappropriate 
behavior due to PTSD symptoms.  There is no evidence of 
obsessive or ritualistic behavior that would interfere with 
routine activities.  He did not experience panic attacks or 
spatial disorientation.  Although the veteran tends to 
isolate himself, he has a few friends whom he sees rarely, an 
ongoing relationship with a girlfriend who comes to his house 
to visit and he participates in a group setting for therapy.  
He has mentioned having suicidal thoughts without intent or a 
plan to harm himself.   At the earlier examinations there was 
no evidence of neglect of personal appearance and hygiene.  
At the April 2000 VA examination, however, he evidenced 
impairment in his ability to maintain personal hygiene and 
other basic activities of daily living.  

Although the veteran evidences some of the symptoms included 
in the criteria for a 70 percent rating, the overall 
disability picture does not more nearly approximate the 
criteria for a 70 percent rating under the revised criteria.  
38 C.F.R. § 4.7 (2002).

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 C.F.R. § 
3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In accordance with the reasons and bases as detailed above, 
the Board finds that neither version of the rating criteria 
for rating mental disorders is more favorable to the veteran.  
A preponderance of the evidence in this case shows that the 
service connected PTSD does not result in, or more nearly 
approximate, "severe" impairment under criteria in effect 
before November 7, 1996, nor does it meet or more closely 
approximate the current criteria for an increased evaluation.  
In sum, the evidence supports no more than a 50 percent 
rating for the veteran's service-connected PTSD.

Although the Board has also considered the provisions of 
Fenderson pertaining to staged ratings, staged ratings are 
not warranted in this case.  The evidence does not show 
disability warranting more than a 50 percent rating during 
any period under consideration, even in light of 38 C.F.R. § 
4.7.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96. 

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his PTSD 
since service connection was granted to the present.  The 
Board does not find the veteran's disability picture to be 
unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary or Director for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The record in this case does not demonstrate that PTSD 
markedly interferes with employment or that he has required 
frequent periods of hospitalization for this disability.  He 
has not reported that he has required any hospitalization for 
this disability.

The evidence of record does not reflect any factor which 
takes the veteran outside of the norm, or which presents an 
exceptional or unusual disability picture.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).


Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

